DETAILED ACTION
This final Office action is responsive to Applicant’s amendment filed March 23, 2022. Claims 1, 3, 7, and 8 have been amended. Claims 1 and 3-12 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed March 23, 2022 have been fully considered but they are not persuasive.
It is noted that the previously pending rejection under 35 U.S.C. § 112(b) is withdrawn in response to Applicant’s claim amendments.
Regarding the art rejections, Applicant makes general assertions that the claim amendments overcome the rejections (pages 6-7 of Applicant’s response). The claim amendments are addressed in the rejections below, revised to reflect the amended language. The Examiner notes that Druluk has already been relied upon to address the concept of requiring a password if a user identity confidence score is too low. This suggests that, due to a failure to confidently identify a registered customer, the visitor is requested to enter a code.
Comments – re: 35 USC § 101
While the claims monitor customer activity in a store and facilitate a settlement process (i.e., the claims are directed to the abstract idea of organizing human activity), the claims are deemed to be statutory because the additional elements are utilized in a specific integrated manner that presents an ordered combination that presents significantly more than the abstract idea. For example, biometric recognition is used to select a registered customer corresponding to the image of a customer who visits a store, identity verification information is transmitted to a terminal device of the selected registered customer, and the registered customer is stored in a visitor database after receiving approval information from the terminal device of the selected registered customer. The claimed invention is also seen to provide a technical solution to a technical problem.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2018/0374100) in view of Draluk et al. (US 2013/0198832) in view of Chomley et al. (WO 2017/146595 A1) in view of Razumov (US 2002/0016715).
[Claim 1]	Zhou discloses a store management device comprising:
at least one memory configured to store instructions (¶¶ 132-134); and
	at least one processor (¶¶ 132-134) configured to execute the instructions to:
		acquire an image including a visitor who visits a store (fig. 3, ¶¶ 40, 118);
		select a registered customer corresponding to the visitor based on the image, from among a plurality of registered customers, by using biometric recognition (¶¶ 46-47, 121-122);
		identify the visitor as a processed-subject person subjected to a predetermined process determined in advance by using the visitor database (¶¶ 12-13, 16, 51-52, 126).
	Zhou does not explicitly:
		due to a failure to select the registered customer corresponding to the visitor, request a store terminal device of the store positioned close to the visitor to input a visitor code of the visitor;
		identify the registered customer corresponding to the visitor upon receiving the visitor code;
		store the identified registered customer on a visitor database.
	Zhou, however, acknowledges that there are situations in which biometric recognition of a person cannot always confirm a person’s identity with the utmost confidence (Zhou: ¶¶ 50, 122) and Zhou stores the account and biometric information of a user in a storage device (Zhou: ¶ 46). Zhou performs these multi-layered steps of identification at the entrance, via an entrance device (Zhou: fig. 3, ¶¶ 43-52). Similarly, Draluk uses biometric information to confirm a user identity. More specifically, Draluk states, “If the user identity confidence score is low based on available biometric data or user characteristics information, passcode information may be requested more frequently or additional authentication information on top of passcodes may be requested.” (Draluk: ¶ 21) In other words, when biometric data does not yield a sufficient user identity confidence score, additional identity verification (such as a passcode) is required. A user can provide identity verification type of information via the input interfaces on a user device (Draluk: ¶ 23). Even though Zhou and Draluk do not explicitly store the identified registered customer on a visitor database, Chomley discloses a shopping environment in which a customer is identified, a shopping record is created for the current shopping experience, and the shopper’s acquired products are tracked to facilitate automated check-out, wherein the details of the shopping experience are tracked and stored in the equivalent of a visitor database to help facilitate the automated check-out (Chomley: ¶¶ 59-60, 83, 85, 90-94, 131-132). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Zhou to:
	due to a failure to select the registered customer corresponding to the visitor, request a store terminal device of the store positioned close to the visitor to input a visitor code of the visitor;
	identify the registered customer corresponding to the visitor upon receiving the visitor code;
	store the identified registered customer on a visitor database
in order to provide an additional layer of security when confirming a visitor’s identity to increase the likelihood that more honest shoppers will engage in the fully automated shopping and check-out process. Adding this extra layer of security via an entrance device would have allowed Zhou to approve or deny entry to customers, as deemed appropriate, to control who gains access to the shopping environment. As seen in Razumov, implementing such a practice (i.e., only allowing a customer to pass through a passing device, such as a turnstile, after the customer is identified) in a retail environment would have helped Zhou to prevent theft (as suggested in Razumov: ¶ 43) and theft prevention is a goal of Zhou (as suggested in Zhou: ¶ 48). Additionally, storing the registered customer on a visitor database would have allowed Zhou to more safely and quickly facilitate its automated settlement process (e.g., as disclosed in ¶¶ 125-131 of Zhou) by linking the appropriate shopping experience details to the appropriate visitor and owner of the payment account.
[Claim 3]	Zhou does not explicitly disclose wherein the at least one processor is configured to:
	upon successfully selecting the registered customer corresponding to the visitor, transmit identity verification information including a store-entry button to a customer terminal device of the registered customer;
	store the registered customer on the visitor database after receiving approval information to be transmitted from the customer terminal device upon detecting an operation of the store-entry button.
	Zhou, however, does disclose scenarios in which a registered customer corresponding to a visitor is successfully identified (Zhou: ¶ 122). Zhou does not disclose details of a store-entry button on a customer terminal device. Razumov discloses that customers may only be permitted to pass through a passing device, such as a turnstile, after the customer is identified in a retail environment to prevent theft (Razumov: ¶ 43) and, upon entering the retail facility, the customer is assigned a pick-up section at a pick-up station with a control panel having a release button to confirm that the delivered purchase is acceptable and a button to request sales assistance and reject an item for purchase (Razumov: ¶¶ 41-42, 47-52, 64-68). The central data base records information throughout the entry and purchase process, including confirmation that a customer has paid for items picked up from a customer-assigned pick-up section or that the customer has rejected an item at the assigned pick-up section (Razumov: ¶¶ 60-63, 66), which would occur responsive to the customer selecting a button at the pick-up station with the customer-assigned pick-up section, which may be interpreted as “a store-entry button to a customer terminal device of the registered customer” since “store-entry” is just a label for a button related to a customer operation in the store. Also, a particular section of the pick-up station with a control panel (i.e., a customer terminal device of a registered customer) is assigned to one customer at a time, as seen in ¶ 64 of Razumov, which states, “As soon as the purchase pickup section is released by one customer, it may be assigned to another customer.” The customer selects a button that either approves or rejects delivery of a product at the section of the pick-up station assigned to that customer, thereby making the button a type of “store-entry button” since the customer is only assigned a section of a pick-up station once his/her identification is verified to authorize entry into the retail store (Razumov: ¶¶ 41-42). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Zhou wherein the at least one processor is configured to:
	upon successfully selecting the registered customer corresponding to the visitor, transmit identity verification information including a store-entry button to a customer terminal device of the registered customer;
	store the registered customer on the visitor database after receiving approval information to be transmitted from the customer terminal device upon detecting an operation of the store-entry button
in order to help Zhou prevent theft (as suggested in Razumov: ¶ 43), which is a goal of Zhou (as suggested in Zhou: ¶ 48). Additionally, Chomley discloses a shopping environment in which a customer is identified, a shopping record is created for the current shopping experience, and the shopper’s acquired products are tracked to facilitate automated check-out, wherein the details of the shopping experience are tracked and stored in the equivalent of a visitor database to help facilitate the automated check-out (Chomley: ¶¶ 59-60, 83, 85, 90-94, 131-132). Storing the registered customer on the visitor database after receiving approval information to be transmitted from the customer terminal device upon detecting an operation of the store-entry button would have also allowed Zhou to more safely and quickly facilitate its automated settlement process (e.g., as disclosed in ¶¶ 125-131 of Zhou) by linking the appropriate shopping experience details to the appropriate visitor and owner of the payment account.
[Claim 4]	Zhou discloses wherein the at least one processor is configured to:
	identify the processed-subject person subjected to the predetermined process with reference to the visitor database (¶¶ 12-13, 16, 51-52, 125-128).
[Claim 5]	Zhou discloses wherein the at least one processor is configured to identify the processed-subject person, in a case where the visitor acquires a product (¶¶ 12-13, 16, 51-52, 125-128).
[Claim 6]	   Zhou does not explicitly disclose wherein the at least one processor is configured to:
	calculate a matching degree between biological information of the registered customer corresponding to the visitor and biological information of the visitor acquired at the predetermined process in the store; and
	identify the processed-subject person based on the calculated matching degree.
	Zhou, however, acknowledges that there are situations in which biometric recognition of a person cannot always confirm a person’s identity with the utmost confidence (Zhou: ¶¶ 50, 122) and Zhou stores the account and biometric information of a user in a storage device (Zhou: ¶ 46). Similarly, Draluk uses biometric information to confirm a user identity. More specifically, Draluk states, “If the user identity confidence score is low based on available biometric data or user characteristics information, passcode information may be requested more frequently or additional authentication information on top of passcodes may be requested.” (Draluk: ¶ 21) In other words, when biometric data does not yield a sufficient user identity confidence score, additional identity verification (such as a passcode) is required. A user can provide identity verification type of information via the input interfaces on a user device (Draluk: ¶ 23). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Zhou wherein the at least one processor is configured to:
	calculate a matching degree between biological information of the registered customer corresponding to the visitor and biological information of the visitor acquired at the predetermined process in the store; and
	identify the processed-subject person based on the calculated matching degree
in order to provide an additional layer of security when confirming a visitor’s identity to increase the likelihood that more honest shoppers will engage in the fully automated shopping and check-out process.
[Claim 9]	Zhou discloses wherein the at least one processor is configured to identify the processed-subject person, in a case where the visitor has been captured by a camera installed on a settlement device (¶ 125-128).
[Claim 10]	Zhou discloses wherein the at least one processor is configured to detect that the visitor acquires a product by using a sensor sensing a change of weight (¶ 64).
[Claim 11]	Zhou discloses wherein the predetermined process is a settlement process (¶¶ 125-128).
[Claim 12]	Zhou does not explicitly disclose wherein the at least one processor is configured to delete, after the visitor has left the store, the registered customer corresponding to the visitor that left the store from the visitor database. Chomley discloses wherein the at least one processor is configured to delete, after the customer has exited the store, the shopping session details, which include details about the cart, customer device, etc. (Chomley: ¶¶ 91-93, 134). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Zhou wherein the at least one processor is configured to delete, after the visitor has left the store, the registered customer corresponding to the visitor that left the store from the visitor database in order to conserve storage resources by deleting information that is no longer needed.
[Claim 7]	Claim 7 recites limitations already addressed by the rejection of claim 1 above; therefore, the same rejection applies.
[Claim 8]	Claim 8 recites limitations already addressed by the rejection of claim 1 above; therefore, the same rejection applies.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733. The examiner can normally be reached M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683